If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


                                                                    UNPUBLISHED
In re EPPS/ROBINSON, Minors.                                        May 26, 2022

                                                                    No. 358957
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 2021-000420-NA



In re K. J. S. M. MUHAMMAD, Minor.                                  No. 3589581
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 2021-000502-NA


Before: BORRELLO, P.J., and SHAPIRO and HOOD, JJ.

PER CURIAM.

        The central questions in this case are (1) whether the trial court made an error when in
found that respondent sexually assaulted one of his four children, and (2) whether the trial court
made an error when it terminated respondent’s parental rights as to all four of his children after
finding that he sexually assaulted one of them. We find no such errors. Respondent has four
children: NE, HE, MR, and KM. The trial court terminated his parental rights to NE after it found
that respondent had sexually abused NE—who was 14 years old at the time of the abuse—and
asked her to use a vibrating sex toy on herself. Relying on the doctrine of anticipatory neglect or
abuse and respondent’s sexual abuse of NE, the trial court also terminated respondent’s parental
rights to HE, MR, and KM, who was a toddler. The specific questions before us are whether the
evidence below supported the statutory grounds for termination, and whether termination was in
the children’s best interests. Finding no errors in the trial court’s decision to terminate
respondent’s parental rights, we affirm, but remand for the ministerial task of correcting the


1
 This Court consolidated these two appeals on October 26, 2021. In re Epps/Robinson Minors,
unpublished order of the Court of Appeals, entered October 26, 2021 (Docket Nos. 358957 and
358958).


                                               -1-
termination orders to reflect the proper statutory grounds relied upon to terminate respondent’s
parental rights.

                                       I. BACKGROUND

        This matter arose in May 2021 when the Department of Health and Human Services filed
two separate petitions seeking termination of parental rights to respondent’s four minor children.
The first petition sought termination of his rights to NE, HE, and MR, all of whom shared the same
mother. The second petition sought termination of his rights to KM, who had a different mother
than NE, HE, and MR. Respondent only sporadically saw his children. In November 2020,
however, NE moved in with respondent, who lived in an apartment with his mother. NE moved
in with respondent because NE’s mother could no longer deal with NE’s apparent behavioral
issues, which included acting inappropriately over social media,2 engaging in sexual activity,
sneaking out of the house, and lying about her conduct. The petitions alleged that one morning,
NE awoke to respondent rubbing her breasts and vagina over her clothing, and, separately, that he
asked NE to use a vibrator on herself.

         On August 23, 2021, the Court held a combined termination hearing. Testimony showed
that although NE was supposed to sleep in her grandmother’s bedroom, respondent “ma[d]e [NE]
sleep with him.” NE testified that one mid-February 2021 morning, she awoke to respondent
touching her vagina, and pinching her nipples, over her clothes. NE told her mother about the
sexual abuse “a few days after” it occurred. NE’s mother immediately picked up NE from
respondent’s apartment. While inside the apartment, NE’s mother found sex toys in a duffle bag
at the foot of the bed in which NE slept (though respondent, who had a sex-toy business, claimed
that he kept them out of NE’s sight). NE testified that, separate from the sexual abuse of mid-
February 2021, respondent “kept . . . asking” her to use a vibrator on herself. NE testified that she
feared respondent, did not trust respondent, and did not think her siblings would be safe in
respondent’s care. Despite testifying that NE had lied in the past, NE’s mother denied having any
reason to believe NE was being dishonest about respondent sexually abusing her.

        Respondent testified he would never “do no sick stuff” like ask his child to use a vibrator,
and maintained that he never touched NE in a sexual manner. Respondent also maintained NE’s
allegations were untrustworthy because NE had previously recanted an allegation that her
stepfather (the husband of NE’s mother) molested her. NE’s mother, on the other hand, testified
NE never accused NE’s stepfather of molesting her. NE had, instead, indicated to her mother that
she once felt uncomfortable when NE’s stepfather “g[o]t aroused” while he, NE, and NE’s siblings
were watching a movie. According to NE’s mother, NE’s stepfather immediately removed himself
from the situation.

        The trial court found NE and NE’s mother credible, and it found respondent’s testimony to
be partially untruthful. The trial court took issue with respondent making “a big deal” about NE’s
recantation of the molestation allegation because “there was no sexual assault [from her stepfather]


2
  NE’s mother testified that NE used social media despite being prohibited from doing so by her
parents. According to her mother, NE used social media to talk with boys, dance
“inappropriately,” and send nude photographs of herself.


                                                -2-
that needed to be reported.” The trial court also took issue with respondent’s focus on NE’s
behavior without demonstrating a “nexus” between her behavior and her allegations of sexual
abuse. And the trial court found that respondent’s testimony, that he kept the sex toys out of sight
from NE, was contradicted by the testimony of NE and her mother. The trial court concluded
respondent sexually abused NE and inappropriately exposed her to sex toys and, thus, exercised
jurisdiction over the children.

         At the end of the combined termination hearing, the trial court found statutory grounds to
terminate respondent’s parental rights to his four children under MCL 712A.19b(3)(b)(i), (j), and
(k)(ix) because respondent sexually abused NE, and there was a reasonable likelihood all of the
minor children would be harmed if returned to respondent’s care. The trial court also found
termination of respondent’s parental rights was in all of the children’s best interests. The trial
court concluded termination was in NE’s best interests because respondent sexually abused her.
The trial court concluded termination was in the best interests of HE and MR because, although
not abused by respondent, they were similarly situated with NE. And the trial court concluded
termination was in KM’s best interests because, despite the belief of KM’s mother that respondent
was a good father and posed no risk to KM, and though not similarly situated with NE, HE, or
MR, it would be inappropriate to leave KM with a sexually-abusive father. The trial court believed
all of the children were at risk of future abuse or neglect from respondent under the doctrine of
anticipatory neglect, and “deserve[d] to be raised in a safe and stable environment with
permanence and stability,” which respondent could not provide. Accordingly, the trial court
terminated respondent’s parental rights to NE, HE, MR, and KM. These appeals followed.

                                   II. LAW AND ANALYSIS

                      A. STATUTORY GROUNDS FOR TERMINATION

        Respondent first argues the trial court erred by finding clear and convincing evidence
supporting at least one statutory ground for termination. Respondent asserts the trial court erred
in believing NE’s allegations of sexual abuse, especially considering he had no prior record with
Children’s Protective Services and no prior allegations of sexual abuse against him. We disagree.

                                  1. STANDARD OF REVIEW

        We review for clear error the trial court’s determination that a statutory ground for
termination has been established. In re Mota, 334 Mich App 300, 320; 964 NW2d 881 (2020). A
finding of fact is clearly erroneous if the reviewing court has “a definite and firm conviction that
a mistake has been committed,” giving due regard to the trial court’s “special opportunity . . . to
judge the credibility of the witnesses.” Id. (quotation marks and citations omitted); see also MCR
2.613(C); MCR 3.977(K).

           2. LEGAL STANDARD FOR TERMINATION OF PARENTAL RIGHTS

         To terminate parental rights, “the trial court must find by clear and convincing evidence
that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been met.” In
re VanDalen, 293 Mich App 120, 139; 809 NW2d 412 (2011). “Only one statutory ground for
termination need be established” to terminate a respondent’s parental rights. In re Olive/Metts,
297 Mich App 35, 41; 823 NW2d 144 (2012). Thus, if the trial court properly finds at least one


                                                -3-
statutory ground for termination, any error in finding that another statutory ground also existed is
harmless. See In re Powers, 244 Mich App 111, 118; 624 NW2d 472 (2000). The trial court
found there was clear and convincing evidence to establish statutory grounds for termination of
respondent’s rights to his four children under MCL 712A.19b(3)(b)(i), (j), and (k)(ix),3 which
provide:

               (3) The court may terminate a parent’s parental rights to a child if the court
       finds, by clear and convincing evidence, 1 or more of the following:

                                              * * *

              (b) The child or a sibling of the child has suffered physical injury or physical
       or sexual abuse under 1 or more of the following circumstances:

              (i) The parent’s act caused the physical injury or physical or sexual abuse
       and the court finds that there is a reasonable likelihood that the child will suffer
       from injury or abuse in the foreseeable future if placed in the parent’s home.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.

              (k) The parent abused the child or a sibling of the child, the abuse included
       1 or more of the following, and there is a reasonable likelihood that the child will
       be harmed if returned to the care of the parent:

                                              * * *

             (ix) Sexual abuse as that term is defined in . . . MCL 722.622.[4] [MCL
       712A.19b(3)(b)(i), (j), and (k)(ix) (footnote added).]




3
  We note that the trial court cited MCL 712A.19b(3)(k)(ix) as the third statutory ground for
termination at the termination hearing, but it cited MCL 712A.19b(3)(k)(iv) (loss or serious
impairment of an organ or limb) as the third statutory ground for termination in its written
termination orders. Although courts speak through their written orders, In re KMN, 309 Mich App
274, 287; 870 NW2d 75 (2015), it is quite clear the trial court terminated respondent’s parental
rights because he sexually abused NE. This case also did not involve any allegations of physical
injury. Thus, it appears the trial court’s citation to MCL 712A.19b(3)(k)(iv) in its written orders
are purely clerical errors that should be corrected on remand.
4
  MCL 722.622(z) defines “sexual abuse” as “engaging in sexual contact or sexual penetration as
those terms are defined in . . . MCL 750.520a[] with a child.” This case involves sexual contact
only. MCL 750.520a defines “sexual contact” as including, in relevant part, “the intentional



                                                -4-
“[T]he harm in question need not be physical; a risk of emotional harm can suffice.” In re
Pederson, 331 Mich App 445, 473; 951 NW2d 704 (2020) (quotation marks and citation omitted;
emphasis in original). Moreover, “[e]vidence may be uncontroverted, and yet not be clear and
convincing. Conversely, evidence may be clear and convincing despite the fact that it has been
contradicted.” Id. at 472 (quotation marks and citations omitted).

                                            3. ANALYSIS

        The trial court properly found at least one statutory ground to terminate respondent’s
parental rights. Although there was evidence indicating NE had been deceitful about certain things
in the past, the trial court found no reason to disbelieve NE’s testimony that respondent sexually
abused her. On the other hand, the trial court found respondent to be a partially incredible witness
for a few reasons. First, the trial court found unpersuasive respondent’s attempt to discredit NE
by describing NE’s past misbehavior. The trial court found there was no “nexus” between NE’s
behavior and her allegations of sexual abuse. That is, it appears the trial court believed that to
show that NE’s allegation was untrustworthy, respondent had to show she made the allegations
because she was “unhappy in [respondent’s] home,” punished, or “something happened” and
“sudden[ly] she made these allegations.” Second, the trial court also found unpersuasive
respondent’s attempt to discredit NE by indicating NE had recanted her molestation allegations
against her stepfather. The trial court relied on the testimony of NE’s mother—which the trial
court found credible—finding that it established there was no sexual assault in that situation.
Finally, the trial court found unpersuasive respondent’s testimony that he kept the sex toys away
from NE because NE’s mother was readily able to access them at the foot of NE’s bed.

         Deferring to the trial court’s special opportunity to judge the witnesses’ credibility, the trial
court’s reasoning supports a finding that respondent’s sexual abuse was proved by clear and
convincing evidence, regardless of the fact respondent contested NE’s allegations. See Mota, 334
Mich App at 320 (explaining the clear-error standard of review); Pederson, 331 Mich App at 472
(explaining evidence that has been contradicted may still be clear and convincing). Moreover, NE
testified she feared respondent as a result of his actions, and it is reasonable to predict NE would
suffer additional harm—physical or emotional—if she were returned to respondent’s care. See
Pederson, 331 Mich App at 473 (explaining emotional harm can suffice under MCL 712A.19b(3)).
Accordingly, we are not left with a “definite and firm conviction” the trial court erred by finding
respondent sexually abused NE and NE would likely suffer further harm from respondent. Mota,
334 Mich App at 320.

       Although a trial court need only find one statutory ground to support termination, In re
Olive/Metts, 297 Mich App at 41, respondent’s sexual abuse of NE supported termination of his
parental rights to NE under MCL 712A.19b(3)(b)(i) (supporting termination if the parent’s act
caused sexual abuse to his or her child or the sibling of the child and the child will suffer if returned
to the parent), (j) (supporting termination if the child likely will be harmed if returned to the


touching of the victim’s or actor’s intimate parts or the intentional touching of the clothing
covering the immediate area of the victim’s or actor’s intimate parts, if that intentional touching
can reasonably be construed as being for the purpose of sexual arousal or gratification,” or “done
for a sexual purpose[.]” MCL 750.520a(q).


                                                   -5-
parent), and (k)(ix) (supporting termination if the parent sexually abused his or her child or the
sibling of the child and the child likely will be harmed if returned to the parent). Additionally,
because all four minor children are siblings, respondent’s sexual abuse of NE supported
termination of his rights as to all the children under MCL 712A.19b(3)(b)(i) and (k)(ix). See In re
Hudson, 294 Mich App 261, 265-266, 269; 817 NW2d 115 (2011) (relying on dictionary definition
of “sibling” as “ ‘[o]ne of two or more individuals having one or both parents in common; a brother
or sister,’ ” and affirming trial court’s termination of parental rights for all siblings after finding
respondent sexually assaulted one).

        Notwithstanding termination under MCL 712A.19b(3)(b)(i) and (k)(ix), respondent’s
sexual abuse of NE supported termination to all the minor children under MCL 712A.19b(3)(j)
because each of the minor children may suffer emotional harm if they were returned to the care of
NE’s abuser. See In re Hudson, 294 Mich App at 269 (reasoning that “[a]ll [the respondent’s]
children will have a lifelong struggle dealing with what happened to their family as the result of
[the] respondent’s reprehensible behavior” of sexually abusing her teenage son and lying about it).
Additionally, under the doctrine of anticipatory neglect, that respondent sexually abused one of
his minor children raises the risk that he may sexually abuse another of his minor children. See
Mota, 334 Mich App at 323 (explaining how a parent treats one child is probative of how he or
she may treat other children).

        This Court has cautioned against applying the anticipatory-neglect doctrine to children who
were not abused or neglected, and who are not similarly situated to the sibling or siblings who
were abused or neglected. See In re LaFrance, 306 Mich App 713, 730-732; 858 NW2d 143
(2014); In re Kellogg, 331 Mich App 249, 259; 952 NW2d 544 (2020) (holding that the “probative
value of [an anticipatory neglect] inference is decreased by differences between the children, such
as age and medical conditions.”). LaFrance and Kellogg are distinguishable. In LaFrance, the
focus was on a child with cerebral palsy, the respondents’ ability to care for that child, and three
other children who “did not share their infant sister’s medical vulnerabilities or inability to
articulate personal needs or discomforts.” In re LaFrance, 306 Mich App at 731. In Kellogg, the
two children at issue had “marked and significant differences,” including time spent with the
respondent, and a history, or lack thereof, of trauma, behavioral, and mental-health issues. In re
Kellogg, 331 Mich App at 260-261.

        Here, however, respondent sexually abused his own teenage daughter after she was left in
his care. Respondent made NE sleep in bed with him, asked her to use a sex toy on herself, and
sexually abused her as she slept and slowly awoke. Given the circumstances of this case, we see
no reason to believe that respondent would restrain himself from sexually abusing another of his
female children should they come to live in his home. Unlike the “unusual circumstances” of
LaFrance, which did not warrant application of the anticipatory-neglect doctrine, no such
circumstances exist here. Rather, we are simply addressing an individual—respondent—who
becomes a danger to children left in his care.

        Respondent’s argument, that there could be no statutory grounds for termination merely
because he had never previously been accused of sexual misconduct, is unpersuasive. There need
not be any established history of sexual abuse to terminate parental rights because a “single act of
sexual abuse” is sufficient to support termination. See Mota, 334 Mich App at 322-323. See also
MCL 712A.19b(3)(b)(i) (supporting termination if the parent’s act caused sexual abuse). Thus, a


                                                 -6-
lack of prior sexual-abuse allegations does not prove innocence of the current sexual-abuse
allegation. The trial court properly considered the circumstances of NE’s allegation and weighed
the witnesses’ credibility to conclude respondent sexually abused NE on this one occasion;
whether someone alleged respondent sexually abused another child in the past had no bearing on
the factual determination as to this one instance. See In re Mota, 334 Mich App at 320 (giving
due regard to the trial court’s “special opportunity” to judge the credibility of witnesses before it).
Similarly, respondent’s argument, that NE’s allegation of sexual abuse against her stepfather
turned out to be false and, thus, made her allegation against respondent untrustworthy, does not
lead to the conclusion that the abuse did not happen here. The trial court did not clearly err when
it considered the testimony of NE and NE’s mother regarding the situation with NE’s stepfather,
weighed their credibility, and concluded there “was no sexual abuse [from the stepfather] that
needed to be reported.”

       Because respondent placed each of the minor children at risk of physical or emotional harm
by sexually abusing NE, clear and convincing evidence supported at least one statutory ground for
termination of respondent’s parental rights to all the minor children. Consequently, we are not left
with a definite and firm conviction the trial court made a mistake by finding statutory grounds to
terminate respondent’s parental rights. In re Mota, 334 Mich App at 320.

                              B. CHILDREN’S BEST INTERESTS

        Respondent also argues termination was not in the minor children’s best interests because
the children were not all similarly situated, and testimony established respondent was a good father
to KM.5 We disagree.

                                   1. STANDARD OF REVIEW

        This Court reviews for clear error the trial court’s determination that termination is in a
child’s best interest. In re Mota, 334 Mich App at 320. That termination is in a child’s best interest
must be established by a preponderance of the evidence. Id.

      2. LEGAL STANDARD FOR DETERMINING CHILDREN’S BEST INTERESTS

       When determining the children’s best interests, a trial court must consider each child
individually. In re Olive/Metts, 297 Mich App at 42. A trial court need not, however, make
“individual” and “redundant factual findings” if the children’s best interests do not significantly


5
  In his brief on appeal, respondent argues termination of his parental rights was not in KM’s best
interests, but he provides no argument regarding whether termination was in the best interests of
NE, HE, or MR. However, the section headings in respondent’s brief and respondent’s request for
relief make clear he intended to argue termination was not in any of his children’s best interests.
We will analyze this broader issue, notwithstanding respondent’s apparent abandonment of it,
because the evidence demonstrated termination was in all of the children’s best interests. See
Seifeddine v Jaber, 327 Mich App 514, 520; 934 NW2d 64 (2019) (stating that failure to brief an
issue constitutes abandonment); Bitterman v Oakley, 309 Mich App 53, 66; 868 NW2d 642 (2015)
(explaining that this Court may “nevertheless consider the [abandoned] issue.”).



                                                 -7-
differ. In re White, 303 Mich App 701, 715-716; 846 NW2d 61 (2014). The trial court must also
“focus on the child rather than the parent.” In re Mota, 334 Mich App at 321.

       In assessing a child’s best interests, a trial court may consider such factors as a
       child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. The trial court may also consider how long the child was
       in foster care or placed with relatives, along with the likelihood that the child could
       be returned to [the] parents’ home within the foreseeable future, if at all. [Id.
       (quotation marks and citations omitted; alteration in original).]

While a trial court generally must consider a child’s placement with relatives, it need not consider
a child’s placement with a biological parent because biological parents are not considered
“relatives” under the termination statute. Id. at 321-322. And although a trial court may consider
a wide range of factors in determining the children’s bests interests, an “especially egregious”
single act may serve as the basis for terminating a respondent’s parental rights. Id. at 322-323
(stating that this Court could not conclude that the trial court clearly erred by finding that a “single
act of sexual abuse . . . revealed a side of [the] respondent that posed a serious danger to his minor
children” and supported terminating his parental rights).

                                           3. ANALYSIS

        The trial court properly determined termination of respondent’s parental rights was in the
minor children’s best interests. The same reasons that supported statutory grounds for termination
of respondent’s parental rights also demonstrate termination was in the minor children’s best
interests: respondent demonstrated an inability to properly parent all of his minor children when
he sexually abused NE and asked her to use a sex toy.

        The trial court properly considered the best interests of each child individually, and
determined they were all affected—directly or indirectly—by respondent’s abuse of NE. The trial
court also properly determined KM was not similarly situated with NE, HE, and MR because KM
was an infant at the time of the termination proceedings and KM had a different mother than the
other children. As the trial court explained, however, despite the children not all being similarly
situated, respondent’s abuse of NE was probative of how he may one day treat any of his children,
and this abuse constituted a risk of future harm to all the children. See In re Mota, 334 Mich App
at 323. Accordingly, the trial court properly found—under the doctrine of anticipatory neglect—
that termination was in all of the children’s best interests because only termination of respondent’s
parental rights would safeguard the children from future physical or emotional abuse by
respondent.

       The evidence established respondent only saw his children sporadically, so it is unclear
how strong of a bond he shared with them. Any bond respondent did share with the children,
however, did not prevent him from sexually abusing NE, an act for which respondent refused to
accept responsibility or express remorse. The sexual contact and lack of contrition both


                                                  -8-
demonstrate the risk respondent posed to each of the children. See In re Mota, 334 Mich App
at 323 (finding that termination was in the children’s best interests when the respondent’s bond
with the child did not prevent him from exploiting and abusing the child). Respondent’s bond with
the children also did not outweigh the harm he caused NE, the risk he posed to all the children, or
the children’s need for permanency and stability—conditions the children could not achieve if
returned to NE’s abuser. That respondent sexually abused NE during the brief, four-month period
that constituted the only time one of respondent’s children lived with him—without a mother
present—also demonstrated the immense risk he posed to the children.

         Respondent’s assertion, that the trial court failed to sufficiently account for the belief of
KM’s mother that respondent was a good father to KM, is belied by the record. The trial court
expressly considered this testimony but concluded the risk of sexual abuse outweighed the
preference of KM’s mother to maintain respondent’s parental rights to KM. For all the reasons
previously discussed, the trial court’s assessment is not clearly erroneous. Additionally,
respondent’s argument that reunification efforts should be made in his case is unpersuasive
because the trial court expressly found reasonable efforts at reunification were already
unsuccessful. Moreover, once a trial court has found statutory grounds for termination, the focus
shifts to the child, rather than the parent, to assess the child’s best interests. In re Mota, 334 Mich
App at 320-321. That respondent may be able to better parent his children if such efforts were
made is an argument he should have, but failed, to make before the trial court. Respondent’s
parenting ability was just one factor the trial court could consider in assessing the minor children’s
best interests, and the trial court did not clearly err by concluding that other relevant factors, such
as the children’s need for stability and safety, outweighed this factor.

        Because respondent’s egregious act of sexually abusing NE, even if it only occurred once,
demonstrated he was a serious danger to each of his children, we are not left with a definite and
firm conviction the trial court erred by determining termination of respondent’s parental rights was
in the children’s best interests. In re Mota, 334 Mich App at 320, 322-323.

                                        III. CONCLUSION

       We affirm the trial court’s decision, but remand for the ministerial task of amending the
termination orders to reflect the proper statutory grounds relied on to terminate respondent’s
parental rights. We do not retain jurisdiction.



                                                               /s/ Stephen L. Borrello
                                                               /s/ Douglas B. Shapiro
                                                               /s/ Noah P. Hood




                                                 -9-